UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-1497


CATHERINE DENISE RANDOLPH,

                 Plaintiff - Appellant,

          v.

US ATTORNEY    OF   MARYLAND,   Rod   Rosenstein,    et   al;   UNKNOWN
DEFENDANTS,

                 Defendants - Appellees.



                                No. 15-1786


CATHERINE DENISE RANDOLPH,

                 Plaintiff - Appellant,

          v.

LORETTA LYNCH, US Attorney         General    -   Respondents    et   al
defendants: Melvin Bright,

                 Defendants - Appellees.




Appeals from the United States District Court for the District
of Maryland, at Baltimore.   J. Frederick Motz, Senior District
Judge. (1:15-cv-01137-JFM; 1:15-cv-02005-JFM )


Submitted:    August 27, 2015                 Decided:     August 31, 2015
Before GREGORY, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Catherine Denise Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      In    these   consolidated   appeals,     Catherine      Denise   Randolph

appeals the district court’s orders dismissing her complaints

for failing to state a claim.            See 28 U.S.C. § 1915(e) (2012).

We   have   reviewed    the    records   and   find    no    reversible     error.

Accordingly, we dismiss the appeals for the reasons stated by

the district court.       Randolph v. US Attorney of Md., No. 1:15-

cv-01137-JFM (D. Md. filed Apr. 30, 2015; entered May 1, 2015);

Randolph v. Lynch, No. 1:15-cv-02005-JFM (D. Md. July 10, 2015).

We   dispense   with    oral   argument      because   the    facts   and   legal

contentions     are   adequately    presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                        DISMISSED




                                         3